Citation Nr: 0723600	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO. 04-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a low back 
condition.

2. Entitlement to service connection for a right knee 
condition.

3. Entitlement to service connection for a right shoulder 
condition.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 until July 
1992 and subsequent periods of active duty training with the 
Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in September 2004 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A preliminary review of the record discloses further 
development is necessary. Specifically, the Board finds VA's 
duty to assist was not satisfied in this case. 38 U.S.C.A. 
§ 5103A. Although the Board has not reviewed the record with 
a view towards resolution of the merits of the claims, the 
Board has identified several issues to be considered by the 
RO/AMC upon readjudicaton of this matter. 

A review of the record reveals the veteran had service in the 
Army Reserves subsequent to her active duty from January 1990 
until July 1992; however, the exact periods of service in the 
Army Reserves, including any periods of active duty or active 
duty for training, have not been verified. The veteran has 
reported service with the Army Reserve from July 1992 until 
July 1996.

Active service includes active duty in the Armed Forces, 
periods of "active duty for training" (ACDUTRA) where the 
veteran was disabled from a disease or injury that was 
incurred in or aggravated in the line of duty, and periods of 
"inactive duty training" (INACDUTRA) where the veteran was 
disabled from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. § 101 (21), (22), (23), (24), (West 2002). 
The RO does not appear to have obtained any information 
regarding the dates that the veteran performed periods of 
service which were ACDUTRA or INACDUTRA. 

Service medical records and private medical records during 
her period of reserve duty reflect several injuries, 
including injuries to the low back and right knee. However, 
the service personnel file reflecting the dates of the 
veteran's service in the Reserve, including any periods of 
active duty for training and inactive duty for training, are 
not associated with the claims file. Confirmation of the 
exact dates of ACDUTRA and INACDUTRA is necessary to 
determine if veteran had a disease or injury that occurred 
during ACDUTRA, or an injury that occurred during INACDUTRA. 

Additionally, there appear to be non-VA medical records which 
are not associated with the claims file. In an August 2005 
statement, the veteran asserted that VA had not considered 
private medical records from Manhattan, Kansas facility. She 
included an authorization for VA to assist in obtaining these 
records. These records are not associated with the claims 
file and there is no indication that the records had ever 
been requested. These records are clearly relevant and should 
be obtained. 38 U.S.C.A. § 5103A(b)

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the National 
Personnel Records Center and any other 
appropriate government records depository, 
and obtain the veteran's military 
personnel file, to include any DA Forms 2-
A or supplements. 

2. The RO/AMC should contact the veteran 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated her for any 
lumbar spine, right knee, or right 
shoulder conditions. The veteran should 
specifically be requested to provide an 
updated medical authorization for Mercy 
Regional Health Center. After securing the 
necessary release(s), the RO/AMC should 
obtain those records that have not been 
previously secured. To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made. The veteran and her representative 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records. 

3. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).


When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence. If the benefits sought 
are not granted, the appellant and her representative should 
be furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




